Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 9 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 on lines 3,  claim 9 on lines  4, “operative to perform” and Claim 16 on lines 2-3 and 14 recites “…operable to perform...”  This is indefinitely language because it does not explicitly teach, it leaves the system open to interpreting that the backend system might also be not operable to perform these actions, and therefore is not written as a positive recitation.  Examiner respectfully requests that this language be removed.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 recites "An system… comprising (a backend system for managing an extensible data pipelines)”.  The body of the claim does not define any specific hardware (i.e. a processor coupled to a memory, wherein the memory storing instructions, when executed by the processor, cause the processor...).  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se, and is therefore non-statutory.
Claims 17-20 are dependent upon claim 16, respectively, do not add anything to correct the deficiency and therefore are likewise rejected.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims 1, 9 and 16, specifically claim 1 recites "initiating, a sequence of transforms, each of the transforms operative to perform an operation of the data and output both transformed data and a status identifier, the status identifier indicating a status of a transform operation for a respective one of the transforms”. Claim 16 further recites “…concatenating the transformed data with existing product data to create display data”. These limitations could be reasonably and practically performed by the human mind, for instance based on given data element in a first format, changing or transforming the data element based on a second schema, wherein the output would include the transformed data element and a status identifier of the transformed element, well as as, functions such as concatenations can be performed in a human mind to format data to be displayed. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim 1 recites “detecting, by a backend system, incoming data at a spigot”, “storing, by the backend system, the transformed data from a final transform along with a final identifier indicating a status of the final transform;” .  The claim 9 recites “a processor; and a memory storing instructions that, when executed by the processor, causes the processor to perform actions”. The claim 16 recites “A system for displaying point of sale (POS) data”.  At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 9 and Claim 16 further recitation of “a memory coupled to a processor”, a computer system, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims, 1, 9 and 16   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-8, 10-15 and 17-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically:
Claim 2: “wherein initiating the sequence of transforms includes initiating a transform using the transformed data and the status identifier from a prior transform”.
Claim 3:  “wherein initiating the sequence of transforms includes:
storing the transformed data from one of the sequence of transforms in a cache; and
reading the transformed data from the cache for use in a subsequent transform”.
Claim 4: “wherein initiating the sequence of transforms includes initiating a custom plugin, the custom plugin defining an external function”.
Claim 5: “deleting the incoming data upon storing the transformed data”.
Claim 6: “terminating the sequence of transforms when the status identifier of one of the sequence of transforms indicates an error, the final transform being a last transform to successfully complete”.
Claim 7: “concatenating the transformed data with existing product data to create display data; transmitting the display data to a plurality of remote displays; and displaying the display data on each of the plurality of remote displays”.
Claim 8: “wherein the status identifier includes an indication that the transform failed, succeeded, or stopped”.
The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 9-19 are similar to claims 1-8 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Hachem et al. (US 2019/0163769) in view of Wilms et al. (US 2005/0187991)

1. Hachem teaches, A method for managing an extensible data pipeline, the method comprising:
detecting, by a backend system, incoming data at a spigot (Paragraph 0046 – the SSCO sends data to the data pump application (backend system), Paragraph 47 - wherein the data pump application makes the data available to plugin modules (spigot));
initiating, by the backend system, a sequence of transforms, each of the transforms operative to perform an operation on the data and output both transformed data and a Status identifier (Paragraph 31 – teaches an output format as a reference to a custom plug-in that converts the data and aggregation outputs into a needed format for the resource (i.e. transform operations), Paragraph 55 – teaches status information associated with the SSCO),
Hachem does not teach or disclose, 
…the status identifier indicating a status of a transform operation for a respective one of the transforms; and
storing, by the backend system, the transformed data from a final transform along with a final identifier indicating a status of the final transform.
However, Wilms teaches, …the status identifier indicating a status of a transform operation for a respective one of the transforms; and storing, by the backend system, the transformed data from a final transform along with a final identifier indicating a status of the final transform (Paragraphs 6 & 21 – teaches storing status of a transform operation, Paragraph 35 - teaches archiving final ETL task information which would include execution status).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Hachem’s invention to utlize storing status information on transform operation as taught by Wilms because both Hachem and Wilms are in the same field of endeavor of transforming data from one format to another utlizing transform operations.  This would allow Hachem’s invention the ability to keep track of status information on which transformation operations failed or succeeded thereby keeping track of operations which would reduce performance or corruptions  (Paragraph 6, Wilms).

2. The combination of Hachem  and Wilms teach, The method of claim 1, wherein initiating the sequence of transforms includes initiating a transform using the transformed data and the status identifier from a prior transform (Fig 4:400 – teaches a status table which allows for identifying/utlizing status from prior transformations for future processes, Wilms).

3. The combination of Hachem  and Wilms teach The method of claim 1, wherein initiating the sequence of transforms includes:
storing the transformed data from one of the sequence of transforms in a cache ; and reading the transformed data from the cache for use in a subsequent transform (Paragraphs 11 & 27, Fig 4:402, Wilms).

4. The combination of Hachem  and Wilms teach The method of claim 1, wherein initiating the sequence of transforms includes initiating a custom plugin, the custom plugin defining an external function (Paragraph 31, 35 and 47 – teaches defining custom plugin for external services (resources), Hachem).

5. The combination of Hachem  and Wilms teach The method of claim 1, further comprising deleting the incoming data upon storing the transformed data (Paragraph 11, 12,  23-25, Fig 3 – teaches deleting and transforming data, Wilms).

6. The combination of Hachem  and Wilms teach The method of claim 1, farther comprising terminating the sequence of transforms when the status identifier of one of the sequence of transforms indicates an error, the final transform being a last transform to successfully complete (Fig 3:312, Fig 4:406, 408, Paragraphs 9 & 12 – teaching storing error messages and ability to recover and transform data, Wilms) 

7. The method of claim 1, further comprising:
concatenating the transformed data with existing product data to create display data; transmitting the display data to a plurality of remote displays; and displaying the display data on each of the plurality of remote displays (Paragraph 20, 23, 25, 29, 30, 32, 33, 39 and 41 – teaches aggregating product data (sales data) with other transformed data to be displayed to end user, Hachem).

8. The combination of Hachem  and Wilms teach The method of claim 1, wherein the status identifier includes an indication that the transform failed, succeeded, or stopped (Fig 4: 406, Paragraph 27-28 – teaches different status identifiers for tasks, Wilms).

Claim 9 is similar to claim 1 hence rejected similarly.
Claim 10 is similar to claim 2 hence rejected similarly.
Claim 11 is similar to claim 3 hence rejected similarly.
Claim 12 is similar to claim 4 hence rejected similarly.
Claim 13 is similar to claim 6 hence rejected similarly.
Claim 14 is similar to claim 8 hence rejected similarly.
Claim 15 is similar to claim 7 hence rejected similarly.
Claim 16 is similar to the combination of claim 1 and 7 hence rejected similarly.
Claim 17 is similar to claim 2 hence rejected similarly.
Claim 18 is similar to claim 5 hence rejected similarly.
Claim 19 is similar to claim 3 hence rejected similarly.
Claim 20 is similar to claim 6 hence rejected similarly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159